        


Exhibit 10.1


UNCOMMITTED LOAN AGREEMENT

between

HINES GLOBAL REIT II PROPERTIES LP

as Borrower

and

HINES INTERESTS LIMITED PARTNERSHIP

as Lender

dated

October 2, 2017








--------------------------------------------------------------------------------


        


UNCOMMITTED LOAN AGREEMENT
THIS UNCOMMITTED LOAN AGREEMENT (this “Agreement”) is dated October 2, 2017 (the
“Effective Date”), is by and between HINES GLOBAL REIT II PROPERTIES LP, a
Delaware limited partnership, as the borrower (“Borrower”), and HINES INTERESTS
LIMITED PARTNERSHIP, a Delaware limited partnership, as the lender and its
successors and assigns (“Lender”).
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:    
ARTICLE I.

Definitions


1.1    Certain Definitions. In addition to such other terms as are defined
elsewhere herein, as used in this Agreement and the other Loan Documents (as
defined below), the following terms shall have the following meanings, unless
the context requires otherwise:
(a)    “Advance” shall have the meaning set forth in Section 3.1.
(b)    “Affiliate” shall mean, with respect to any Person, another Person
directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with the Person in question. The term
“control” as used in the preceding sentence means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
(c)    “Agreement” shall have the meaning set forth in the Preamble.
(d)    “Applicable Maturity Date” shall mean, as to each Advance, the date that
is six (6) months from the date of such Advance, subject to extension pursuant
to Section 2.8.
(e)    “Availability Period” shall mean the period from and including the
Closing Date to but excluding the Termination Date.
(f)    “Bankruptcy” shall mean federal bankruptcy or insolvency or other debtor
proceedings under state or local law.
(g)    “Base Interest Rate” shall mean, at the time of any determination of the
Base Interest Rate under this Agreement, a per annum rate, equal to, the greater
of (A) HILP Credit Facility Rate and (B) OP Credit Facility Rate. For each
Advance hereunder, such rate shall be determined on the date of such Advance and
reset every 30 days thereafter during the term of such Advance.


1



--------------------------------------------------------------------------------

        


(h)    “Borrower” shall have the meaning set forth in the Preamble.
(i)    “Business Day” shall mean any day except a Saturday, Sunday or a United
States federal holiday.
(j)    “Capital Expenditure Reserve” means, on an annual basis (or a pro-rata
basis for assets owned less than twelve (12) months on the date of calculation),
an amount equal to the sum of (A) the product of (i) the aggregate number of
gross square feet of improvements contained in the applicable Real Property
owned by the Borrower or any Subsidiary of the Borrower that has reached the
Stabilization Date, calculated as of the last day of the immediately preceding
calendar quarter, multiplied by (ii) $0.15 for Retail Property and Industrial
Property, $0.25 for Office Buildings, plus (B) the sum of $200 per unit for
Multifamily Residential Property that has reached the Stabilization Date.
Capital Expenditure Reserve shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Capital Expenditure Reserve for the Borrower’s Subsidiaries and
Unconsolidated Affiliates.
(k)    “Change of Control” shall mean (i) as to Hines Global REIT II, Inc., the
parent corporation of the Borrower (the “Global REIT”), that a Hines Affiliate
is no longer an advisor to the Global REIT and (ii) as to Borrower, that the
Global REIT shall no longer be the sole general partner of the Borrower or the
Global REIT shall no longer own at least seventy percent (70%) of the equity
interests in the Borrower.
(l)    “Closing” shall mean execution and delivery of the Loan Documents.
(m)    “Closing Date” shall mean the date upon which Closing occurs.
(n)    “Code” means the Internal Revenue Code of 1986, as amended.
(o)    “Compliance Certificate” has the meaning set forth in Section 6.1(c)
hereof and a form of which is attached hereto as Exhibit B.
(p)    “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
(q)    “Default Interest Rate” shall mean the lesser of (i) the Base Interest
Rate plus 5.0% or (ii) the maximum rate of interest permitted by applicable law.
(r)    “Domestic Real Property” means Real Property located in one of the fifty
states of the United States of America.
(s)    “Draw Request” shall have the meaning set forth in Section 3.1(b).
(t)    “Effective Date” shall have the meaning set forth in the Preamble.
(u)    “Eligible Ground Lease” means a lease of Real Property in which the
Borrower or a Subsidiary of the Borrower is ground lessee meeting the following
requirements: (a)


2



--------------------------------------------------------------------------------

        


a remaining term (including renewal options exercisable at lessee’s sole option)
of at least twenty-five (25) years, and (b) the Lender has determined that the
ground lease is financeable in that it provides or allows (either in the ground
lease or in a current valid estoppel letter executed by the landlord) for,
without further consent from the landlord, (i) notice and right to cure to
lessee’s lender, (ii) a pledge and mortgage of the leasehold interest, and (iii)
recognition of a foreclosure of the leasehold interest including no prohibition
on entering into a new lease with the lender.
(v)    “Environmental Laws” shall mean all federal, state and local
environmental laws and regulations, including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
Public Law No. 96-510, 94 Stat. 2767, 42 USC 9601 et seq, and the Superfund
Amendments and Reauthorization Act of 1986, Public Law No. 99-499, 100 Stat.
1613.
(w)    “Environmental Proceedings” shall mean environmental proceedings, whether
civil (including actions by private parties), criminal, or administrative
proceedings, relating to the Project.
(x)    “Equity Percentage” means the aggregate ownership percentage of the
Borrower and its Subsidiaries in each Subsidiary or Unconsolidated Affiliate,
which shall be calculated as follows: (a) for inclusion in Indebtedness, the
Borrower’s nominal capital ownership interest in the Subsidiary or the
Unconsolidated Affiliate as set forth in the Subsidiary’s or the Unconsolidated
Affiliate’s organizational documents, and (b) for all other purposes, the
greater of (i) the Borrower’s nominal capital ownership interest in the
Subsidiary or the Unconsolidated Affiliate as set forth in the Subsidiary’s or
the Unconsolidated Affiliate’s organizational documents, and (ii) the Borrower’s
economic ownership interest in the Subsidiary or the Unconsolidated Affiliate,
reflecting the Borrower’s share of income and expenses of the Subsidiary or the
Unconsolidated Affiliate.
(y)    “Event of Default” shall mean any one or more of the events set forth in
Section 8.1.
(z)    “Financial Officer” means the chief financial officer, chief executive
officer, chief operating officer, principal accounting officer, treasurer,
controller or other authorized officer of the Global REIT, as general partner of
Borrower.
(aa)    “Financial Covenant Start Date” means the earlier of (A) the first
anniversary of the effective date of this Credit Agreement or (B) the effective
date of the OP Credit Agreement.
(bb)    “GAAP” means generally accepted accounting principles in the United
States of America.
(cc)    “Hazardous Materials” shall mean (i) any petrochemical or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, toxic
mold, and radon gas; and (ii) any chemicals, materials or substances defined as
or included in the definition of “hazardous substances,”


3



--------------------------------------------------------------------------------

        


“hazardous wastes,” “hazardous materials,” “restricted hazardous materials,”
“extremely hazardous wastes,” “restrictive hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants” or words of
similar meaning and regulatory effect under any other applicable Environmental
Law.
(dd)    “HILP” shall mean Hines Interests Limited Partnership, a Delaware
limited partnership, its corporate successors and assigns.
(ee)    “HILP Credit Agreement” shall mean that certain Amended and Restated
Credit Agreement dated as of June 12, 2012, by and among Lender, as Borrower,
JPMorgan Chase Bank, N.A., as Administrative, and certain other Persons party
thereto, as same may be amended, restated or replaced in its entirety from time
to time.
(ff)    “HILP Credit Facility” shall mean the borrowing facility available to
Lender pursuant to the HILP Credit Agreement.
(gg)    “HILP Credit Facility Rate” shall mean the per annum rate of interest
then applicable to a Eurodollar Borrowing for a one-month Interest Period
pursuant to the HILP Credit Facility in accordance with the terms of the HILP
Credit Agreement (as such capitalized terms are defined therein). In the event
of a replacement of the HILP Credit Agreement or a refinancing of the HILP
Credit Facility, the HILP Credit Facility Rate shall be the one-month
euro-dollar rate at which Lender may then borrow funds pursuant to any such
replacement credit agreement or credit facility, as same may thereafter be
amended, restated or replaced. If the HILP Credit Facility is terminated, from
the date of such termination through and until the full repayment of all
Obligations under this Agreement, the HILP Credit Facility Rate shall be the
rate determined in the same manner as the HILP Credit Facility Rate that was
then being charged to Lender pursuant to the HILP Credit Facility immediately
prior to such termination.
(hh)    “Hines Affiliate” shall mean any Person which:
(1)    is any of (i) a general or limited partnership, in which the only
managing partners are Gerald D. Hines, Jeffrey C. Hines, the Lender or another
Hines Affiliate; (ii) a limited liability company in which the only managing
members are one or more of Gerald D. Hines, Jeffrey C. Hines, the Lender or
another Hines Affiliate; (iii) a corporation the majority of the voting stock of
which is owned, directly or indirectly, by members of the Hines Family, one or
more Hines Family Trusts or another Hines Affiliate; (iv) HILP; (v) any fund or
co-investment vehicle, platform or program (e.g., a series of related
coordinated investments through project-specific legal entities) controlled by
the Lender or another Hines Affiliate, as fund/entity/program managing general
partner, managing member, manager or advisor; (vi) Hines REIT; (vii) the
Borrower; (viii) Hines Global REIT, (ix) the Global REIT or (x) any other entity
other than the entities described in clauses (i) through (ix) of this definition
that is controlled, directly or indirectly, by Gerald D. Hines, Jeffrey C.
Hines, the Lender or another Hines Affiliate; and
(2)    has non-exclusive rights to use the “Hines” name or brand and to access
the “Hines” support network (including, without limitation, expertise relating
to the


4



--------------------------------------------------------------------------------

        


performance of property management and development management services, as
applicable) in discharging its obligations.
(ii)    “Hines Family” shall mean any one or more of (i) Jeffrey C. Hines, his
spouse and his children and grandchildren (including, without limitation,
children and grandchildren by adoption); (ii) Gerald D. Hines, his spouse and
his children and grandchildren (including, without limitation, children and
grandchildren by adoption); or (iii) the estate of either of them or the issue
(including, without limitation, children and grandchildren by adoption),
brothers, sisters and spouses of issue of Gerald D. Hines or Jeffrey C. Hines.
(jj)    “Hines Family Trust” shall mean a trust, the vested beneficiaries of
which include members of the Hines Family and in which the only trustees are
Gerald D. Hines, Jeffrey C. Hines, members of the Hines Family, the Lender or
another Hines Affiliate.
(kk)    “Hines Global REIT” shall mean Hines Global REIT, Inc., a Maryland
corporation, its successors and assigns and any successor to all or a
substantial part of the assets of Hines Global REIT.
(ll)     “Hines REIT” shall mean Hines Real Estate Investment Trust, Inc., its
successors and assigns, and any successor to all or a substantial part of the
assets of the Hines REIT.
(mm)    “Historical Value” means the recorded book value, before consideration
of accumulated depreciation, of Real Property, including improvements, tenant
improvements, ordinary related purchase transaction costs, the cost of capital
improvements (including construction costs for property under construction or
development) and leasing commissions that are capitalized in accordance with
GAAP, made by the Borrower, less any provision for losses, all determined in
accordance with GAAP.
(nn)    “Indemnitee Parties” shall have the meaning set forth in Section 9.1.
(oo)    “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others based on the amount guaranteed by such Person, (h) all
capital lease obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, payments received in consideration of
sale of an ownership interest in the Borrower when the interest so sold is
determined, and the date of delivery is, more than one (1) month after receipt
of such payment and only to the extent


5



--------------------------------------------------------------------------------

        


that the obligation to deliver such interest is not payable solely in such
interest of such Person, and (1) all obligations, contingent or otherwise, of
such Person with respect to any hedging agreements that are not secured by Real
Property. For purposes of determining Indebtedness, the “principal amount” of
the obligations of the Borrower or any Subsidiary in respect of any hedging
agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such hedging agreement were terminated at such time. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Each of the
components of Indebtedness shall be calculated on a consolidated basis in
accordance with GAAP, as applicable, and including (without duplication) the
Equity Percentage of Indebtedness for the Borrower’s Subsidiaries and
Unconsolidated Affiliates.
(pp)    “International Real Property” means any Real Property that is not
Domestic Real Property.
(qq)    “Lender” shall have the meaning set forth in the Preamble hereto.
(rr)    “Loan” shall mean the loan to be made by Lender to Borrower pursuant to
this Agreement in the Loan Amount, and evidenced by the Note.
(ss)    “Loan Amount” shall mean $240,000,000.
(tt)    “Loan Documents” shall mean the Note, this Agreement and all other
documents, instruments and agreements delivered in connection with the
transactions contemplated by this Agreement.
(uu)    “Net Operating Income” means, for any income producing operating Real
Property, the difference between (a) any rental revenues (other than those paid
or payable other than in cash), proceeds and other income received from such
property, including all pass-through reimbursables (to the extent the expense
being reimbursed is included as an expense in clause (b) below), early lease
termination or other penalties to the extent they replace revenue which would
have been earned during the same period, proceeds from rental interruption
insurance, and percentage rent (but excluding security or other deposits, or
other income of a non-recurring nature) during the determination period, less
(b) an amount equal to all costs and expenses (excluding interest expense,
income taxes and any expenditures that are capitalized in accordance with GAAP)
incurred as a result of, or in connection with, or properly allocated to, the
operation or leasing of such property during the determination period; provided,
however, that the amount for the expenses for the management of a property
included in clause (b) above shall be set at the greater of actual expense or
two and one-half percent (2.5%) of the amount provided in clause (a) above. Net
Operating Income shall be calculated on a consolidated basis in accordance with
GAAP, and including (without duplication) the Equity Percentage of Net Operating
Income for the Borrower’s Subsidiaries and Unconsolidated Affiliates.


6



--------------------------------------------------------------------------------

        


(vv)     “Note” shall mean that Promissory Note of even date herewith made by
Borrower to the order of Lender, in the form of Exhibit A attached hereto,
evidencing Borrower’s obligation to repay the Loan, as the same is amended or
modified.
(ww)    “Obligations” shall mean the obligations, both payment and performance,
of Borrower under the Loan Documents and any other agreements entered into by
Borrower in connection with the Loan.
(xx)    “Occupancy Level” means the occupancy level of a Real Property that is
leased to bona fide tenants (including leases to Affiliates of the Borrower or
the subject property manager (or any of their respective Affiliates) up to a
maximum amount of space covered by such leases (including expansion options) of
five percent (5.0%) of the net rentable space in the applicable project) paying
rent under written leases, based on the square feet of occupancy at the time of
determination.
(yy)    “OP Credit Agreement” shall mean any revolving credit facility,
Borrower, as borrower, may enter into with one or more unaffiliated banking
institutions, as same may be amended, restated or replaced in its entirety from
time to time.
(zz)    “OP Credit Facility” shall mean the borrowing facility available to
Borrower pursuant to the OP Credit Agreement.
(aaa)    “OP Credit Facility Rate” shall mean the per annum rate of interest
applicable to Eurodollar borrowings for a one-month interest period pursuant to
the OP Credit Facility in accordance with the terms of the OP Credit Agreement.
(bbb)    [intentionally left blank]
(ccc)    “Original Applicable Maturity Date” shall have the meaning set forth in
Section 2.8(a).
(ddd)    “Person” shall mean and includes any natural person, corporation,
limited partnership, general partnership, limited liability company, joint
venture, joint stock company, association, company, trust, bank, trust company,
land trust, insurance trust or other organization, whether or not legal
entities, and governments and agencies and political subdivisions thereof.
(eee)    “Real Property” means, collectively, all interest in any land and
improvements located thereon (including Eligible Ground Leases and direct
financing leases of land and improvements owned by a Person), together with all
equipment, furniture, materials, supplies and personal property now or hereafter
located at or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by any Person.
(fff)    “Secured Debt” means the Indebtedness of the Borrower and any of its
Subsidiaries secured by a lien.


7



--------------------------------------------------------------------------------

        


(ggg)    “Stabilization Date” means, with respect to a property, the earlier of
(a) twelve (12) months after substantial completion of new construction or
development, or (b) the first date the Occupancy Level is at least ninety
percent (90%).
(hhh)    “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with full consolidation method GAAP as of
such date.
(iii)    “Termination Date” shall mean the earlier to occur of (i) the
termination of the Availability Period pursuant to Section 3.3, (ii) December
31, 2018 and (iii) the date the Lender accelerates the repayment of the Loan
pursuant to Section 8.2.
(jjj)    “Third Party” shall have the meaning set forth in Section 9.5.
(kkk)    “Total Asset Value” means the sum of (without duplication) (a) the
aggregate Value of all of the Borrower’s and any of the Borrower’s Subsidiaries’
Real Property; plus (b) the amount of any cash and cash equivalents, excluding
tenant security and other restricted deposits (other than as allowed by clause
(e) of this definition) of the Borrower; plus (c) investments in the Borrower’s
Unconsolidated Affiliates that are engaged primarily in the business of
investment in and operation of Real Property, valued at an amount equal to the
Value of each Unconsolidated Affiliate’s Real Property multiplied by the Equity
Percentage for that Unconsolidated Affiliate; plus (d) loans, advances and
extensions of credit that are made by the Borrower or any of its Subsidiaries or
Unconsolidated Affiliates that are not then in default (calculated on the book
value of the investment in accordance with GAAP, multiplied in the case of
Unconsolidated Affiliates by the Equity Percentage for that Unconsolidated
Affiliate); plus (e) earnest money deposits for potential Real Property
acquisitions where the potential beneficiary of the deposit is not claiming that
the underlying purchase agreement is in default, not to exceed five percent
(5.0%) of Total Asset Value before giving effect to such deposits. The
components of Total Asset Value shall be calculated on a consolidated basis in
accordance with GAAP, as applicable. For the purposes of calculating Total Asset
Value, the aggregate value of International Real Property may not exceed 60% of
Total Asset Value inclusive of such amount, decreasing to 55% eighteen (18)
months after the Closing Date.
(lll)    “Unconsolidated Affiliate” means, with respect to any Person (the
“parent”), at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would not be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with full consolidation method
GAAP as of such date.
(mmm)    “Value” means the sum of the following:
(i)    for Domestic Real Property that the Borrower or a Subsidiary of the
Borrower has owned for all of the immediately preceding twelve (12) calendar
months, the “as is” appraised value based on appraisals satisfactory to Lender
that are prepared within the last twelve (12) months, provided that at any time
when such an appraisal is not


8



--------------------------------------------------------------------------------

        


available, then Value will be determined by dividing (i) the aggregate Net
Operating Income of the subject property based on the immediately preceding
twelve (12) calendar months, less the Capital Expenditure Reserve for such
property, by (ii) the cap rate then applicable under the OP Credit Agreement;
plus
(ii)    for Domestic Real Property that has not been owned by the Borrower or a
Subsidiary of the Borrower for all of the immediately preceding twelve (12)
calendar months, the Historical Value of the subject property; plus
(iii)    for International Real Property, the Historical Value of the subject
property.
1.2    Other Provisions; Rules of Usage.
(a)    All terms in this Agreement, the exhibits and the schedules hereto shall
have the same defined meanings when used in any other Loan Document, unless
context shall require otherwise; all personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural, and the plural shall
include the singular; the words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provisions of this Agreement; and except where
specifically restricted, reference to any Person includes that Person and its
heirs, devisees, personal representatives, successors and assigns.
(b)    Titles of articles and sections in this Agreement are for convenience
only, do not constitute part of this Agreement, and neither limit nor amplify
the provisions of this Agreement, and all references in this Agreement to
articles, sections, subsections, paragraphs, clauses, subclauses, schedules or
exhibits shall refer to the corresponding article, section, subsection,
paragraph, clause, subclause, schedule or exhibit attached to this Agreement,
unless specific reference is made to the articles, sections or other
subdivisions or divisions of such schedule or exhibit to or in another document
or instrument.
(c)    All the terms, covenants, conditions and agreements contained in the Note
and the other Loan Documents are hereby made a part of this Agreement to the
same extent and with the same force as if fully set forth herein. Each
definition of a document in this Agreement shall include such document as
amended, modified, or supplemented from time to time.
ARTICLE II.
Amount and Terms of the Loan
2.1    Making the Loan. On the conditions set forth herein, Lender may, in its
sole and absolute discretion, make Advances to Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
the aggregate principal amount of all outstanding Advances to exceed the Loan
Amount. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow.


9



--------------------------------------------------------------------------------

        


2.2    Note. Borrower’s obligation to pay the principal of, and interest on, the
Loan shall be evidenced by the Note. The Note (i) has been executed and
delivered by Borrower; (ii) is payable to the order of Lender and dated as of
the date of this Agreement; (iii) is in the original principal amount of the
Loan Amount; (iv) is due and payable on the Applicable Maturity Date for each
Advance; (v) bears interest as provided in Section 2.4; and (vi) is entitled to
the benefits of this Agreement and the other Loan Documents.
2.3    Uncommitted Undertakings.
(a)    Borrower acknowledges and agrees that the Lender has no obligation to
make any Advance to the Borrower under this Loan Agreement and that the making
of one or more Advances hereunder shall not obligate the Lender to make any
future Advances hereunder. Without limiting the foregoing, nothing contained in
this Loan Agreement shall be deemed to create any commitment on the part of the
Lender to make any Advance hereunder or to affect, impair or diminish the right
of the Lender in its sole discretion, to refuse to honor any Draw Request or
otherwise fund any requested Advance.
(b)    In furtherance of this Section 2.3, Borrower expressly agrees that no
course of action or conduct shall obligate the Lender to make any Advance.
Borrower hereby waives presentment, notice of dishonor, protest and all other
notices in connection with this Loan Agreement (other than demand for payment
and other notices expressly required by the Loan Documents).
2.4    Interest Rates and Payment.
(a)    The unpaid principal amount of each Advance shall bear interest from the
date of such Advance until indefeasibly paid in full at a per annum rate equal
to the Base Interest Rate.
(b)    Notwithstanding anything to the contrary in Section 2.4(a), if an Event
of Default is in existence, all outstanding amounts of principal and, to the
extent permitted by applicable law, all overdue interest in respect of the Loan,
shall bear interest, payable on demand, at a per annum rate equal to the Default
Interest Rate. If any amount (other than the principal of and interest on the
Loan) payable by Borrower under the Loan Documents is not paid when due, such
amount shall bear interest, payable on demand, at a per annum rate equal to the
Default Interest Rate.
(c)    Prior to maturity, whether by acceleration or otherwise, interest on each
Advance shall be due and payable in arrears on the first day of each month,
beginning with the first day of the first calendar month occurring after the
date of such Advance.
(d)    On and after the Applicable Maturity Date for each Advance, all interest
on such Advance shall be due and payable on demand.
(e)    If Borrower shall fail to pay any portion of the Obligations within 5
days of its due date, Borrower shall also pay Lender a late charge calculated at
the rate of 5% of the Obligations for the purpose of defraying the expenses
incident to handling such delinquent payment; provided that in no event shall
Borrower be required to pay a late fee greater than the maximum


10



--------------------------------------------------------------------------------

        


amount permitted under applicable law or pay a late fee as to the principal
amount of an Advance at or after a maturity of such Advance. Such late charge
shall be in addition to, and not in lieu of, any other remedy Lender may have
and is in addition to any reasonable fees and charges of any agents or attorneys
that Lender is entitled to employ upon any Event of Default by Borrower
hereunder or under any other Loan Document, whether authorized herein or by
applicable law.
(f)    All computations of interest on the Loan hereunder and of other fees
hereunder shall be made on the actual number of days elapsed over a year of 360
days.
(g)    All payments by Borrower under the Loan Documents shall be in immediately
available funds, without set-off or counterclaim.
(h)    The Lender shall determine the interest rate applicable to each Advance
hereunder in accordance with the definition of Base Interest Rate. The Lender
shall give prompt notice to the Borrower of each rate of interest so determined,
and its determination thereof shall be conclusive and binding in the absence of
manifest error.
2.5    Term of each Advance. All principal, interest and other sums due under
the Loan Documents with respect to an Advance shall be due and payable in full
on the Applicable Maturity Date for such Advance, unless earlier accelerated
pursuant to Section 8.2.
2.6    Prepayments.
(a)    Voluntary Prepayments. Borrower shall have the right to prepay any
Advance in whole or in part, at any time, and from time to time, at par, without
prepayment penalty or premium, together with accrued interest on the principal
amount prepaid.
(b)    Mandatory Prepayments. Borrower shall apply the net cash proceeds from
the issuance of any capital raise to ratably prepay the Advances immediately
upon the receipt thereof.
2.7    Application of Prepayments. Any such prepayments made pursuant to this
Article II will be applied (i) first, to the payment of accrued but unpaid
interest on such Advance; (ii) second, any accrued but unpaid costs and expenses
then accrued and payable to Lender under this Agreement or any other Loan
Document; (iii) third, to the payment of the principal balance then outstanding
on such Advance.
2.8    Extension of Applicable Maturity Date.
(a)    Requests for Extension. The Borrower may, by notice to the Lender not
earlier than 45 days and not later than fifteen (15) days prior to the original
Applicable Maturity Date of any Advance then in effect hereunder (the “Original
Applicable Maturity Date”), notify the Lender that the Borrower has elected to
extend such Original Applicable Maturity Date in respect of such Advance for an
additional six (6) months from the Original Applicable Maturity Date.
(b)    Conditions to Effectiveness of Extensions. The extension of any Original
Applicable Maturity Date pursuant to this Section shall be effective with
respect to any Advance provided that:


11



--------------------------------------------------------------------------------

        


(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto; and
(ii)    the representations and warranties contained in this Agreement are true
and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).
ARTICLE III.    
Borrowing; Term Availability
3.1    Advances. The proceeds of the Loan, in a cumulative amount not to exceed
the Loan Amount, will be advanced as described herein and used in the amounts
and for the purposes set forth herein, and for no other purpose, all in
accordance with and subject to the terms of this Agreement. The proceeds of the
Loan may be advanced (each, an “Advance”) from time to time as requested by
Borrower in accordance with the following provisions:
(a)    Borrower shall submit draw requests (each a “Draw Request”) for Advances
of Loan proceeds not more frequently than once a month. Borrower shall submit
each Draw Request at least 10 days before the date of such Advance. Each Draw
Request shall be executed by Borrower.
(b)    Each Advance shall be in an aggregate amount that is an integral multiple
of $100,000 and not less than $500,000; provided that an Advance may be in an
aggregate amount that is equal to the entire unused balance of the Loan Amount.
(c)    The Lender shall promptly inform the Borrower in writing if it elects in
its sole discretion to decline to fund any Advance which the Borrower has
requested. If the Lender elects to fund an Advance, subject to the fulfillment
of all applicable conditions set forth herein, the Lender shall deposit the
proceeds of each Advance in immediately available funds in the Borrower’s
account not later than 2:00 p.m. on the date specified in the Draw Request as
the borrowing date or, if requested by the Borrower in the Draw Request, shall
wire transfer such funds as requested on or before such time.
3.2    Conditions to Each Advance. In addition to the conditions set forth in
Section 3.1 and Article V, and without limitation of the Lender’s sole and
absolute discretion whether to make any Advance, the Lender will not consider
any Draw Request unless the following conditions shall have been satisfied prior
to each individual Advance (as determined in Lender’s sole and absolute
discretion):
(a)    No Default. There shall be no Event of Default or Default.
(b)    Representations. The representations and warranties set forth herein and
in the other Loan Documents are true and correct in all material respects on and
as of the date of the Advance, with the same force and effect as if made on and
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date);


12



--------------------------------------------------------------------------------

        


(c)    Borrowing Availability under OP Credit Facility. There is no unused
“Commitment” under the OP Credit Agreement that the Borrower then is qualified
to borrow.
Each Draw Request submitted by the Borrower shall constitute a representation
and warranty by the Borrower that, as of the date of such Draw Request and as of
the date of the applicable Advance, the conditions in this Section 3.2 are and
will be satisfied.
3.3    Termination of Availability. The Lender may, in its sole and absolute
discretion, declare a termination of the Availability Period by giving written
notice of such termination to the Borrower. Such notice shall be effective five
(5) days after the delivery of such notice. Such termination shall not affect
any then outstanding Advances or any Draw Requests which have been approved by
the Lender.
ARTICLE IV.    
Representations and Warranties
Borrower represents and warrants as follows as of the Effective Date, as of the
date of each Advance and as of the date of each extension of an Original
Applicable Maturity Date:
4.1    Due Organization, Standing and Authority.
(a)    Each of the Borrower and its Subsidiaries is duly organized and validly
existing under the laws of the State of its organization and has all requisite
power and authority to own and operate its properties and to carry on its
business.
(b)    Each of the Borrower and its Subsidiaries is duly qualified to do
business as a foreign entity in all jurisdictions wherein such qualification is
required by reason of the nature of its business and activities or the location
of its property.
(c)    The Borrower has all requisite power and authority to execute and deliver
the Loan Documents and to perform its obligations thereunder.
4.2    Authorization and Legality of the Loan and Loan Documents. The Loan
Documents have been duly and validly authorized, executed and delivered by the
Borrower. No further approval or authorization of any Person is or will be
required in connection with Borrower’s performance under the Loan Documents as
contemplated herein. The Loan Documents constitute the legal, valid and binding
obligations of Borrower enforceable against it in accordance with their
respective terms, subject to Bankruptcy and other limitations on creditor’s
rights generally.
4.3    Approval. No consent, approval or authorization of, or qualification,
designation, declaration or filing with any governmental authority or any other
Person is required in connection with the execution, delivery and performance by
Borrower of the Loan Documents.
4.4    Litigation. There is no action, proceeding or investigation pending or to
Borrower’s knowledge threatened (or any basis therefor known to Borrower), that
questions the validity of any of the Loan Documents or any action taken or to be
taken pursuant to this Agreement or any other Loan Documents or contemplated
hereby, or that might result, either in any case or in the aggregate,


13



--------------------------------------------------------------------------------

        


in any material adverse change in the business, prospects, operations, affairs
or condition of Borrower, or in any of its properties or assets, or in any
material liability on the part of Borrower.
4.5    No Conflicts or Violations.
(a)    Borrower is not, and at the Closing will not be, in violation of any
provision of its organizational documents, or of any agreement to which it is a
party or by which any of its properties are bound, or of any instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
it.
(b)    The execution, delivery and performance of the Loan Documents and the
taking of actions contemplated hereby or thereby will not (i) result in any
violation of or be in conflict with or constitute a default under any of the
laws, regulations, ordinances, judgments, orders or decrees, or result in the
creation of any mortgage, lien, charge or encumbrance upon any of the properties
or assets of Borrower pursuant to any of the foregoing; or (ii) materially
adversely affect the business, prospects, operations, affairs or condition of
Borrower or any of its properties or assets; or (iii) violate or result in a
default under any indenture, agreement or other instrument binding upon Borrower
or its assets, or give rise to a right thereunder to require any payment to be
made by Borrower.
(c)    No Default has occurred and is continuing.
4.6    Environmental Condition of Property etc. (i) Borrower has not received
written notice of any violation of any Environmental Laws; and (ii) except to
the extent the same could not reasonably be expected to materially adversely
affect the business, prospects, operations, affairs or condition of Borrower or
any of its properties or assets, there are no Hazardous Materials located on, in
or under the property of the Borrower or its Subsidiaries or used in connection
therewith that would cause a violation of any applicable Environmental Law.
Borrower and/or each Subsidiary have obtained all licenses, permits and
approvals required under applicable Environmental Laws with respect to its
properties which were obtainable to date. Borrower has no reason to believe that
any and all such permits, licenses and approvals not yet obtained will not be
obtained in a timely manner. Borrower shall furnish to Lender promptly upon
request true and correct copies of all licenses, permits and approvals required
under applicable Environmental Laws. There are no pending or, to Borrower’s
knowledge, threatened Environment Proceedings.
4.7    Financial Status. Borrower is able to pay its debts as such debts become
due, and has capital sufficient to carry on its business. Borrower shall not be
rendered insolvent by its execution, delivery or performance of the Loan
Documents or the transactions contemplated thereunder.
4.8    Financial Statements. Any and all balance sheets, statements of income or
loss, and financial statements heretofore furnished to Lender with respect to
Borrower, are true and correct in all material respects as of the dates thereof,
and fully and accurately present the financial condition of the subjects thereof
as of the dates thereof, and no material adverse change has occurred in the
financial condition reflected therein since the dates of the most recent
thereof.


14



--------------------------------------------------------------------------------

        


4.9    REIT Status. The Borrower has elected status as a real estate investment
trust under Section 856(c)(1) of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.
ARTICLE V.    
Conditions Precedent
5.1    Conditions to Closing. The effectiveness of this Agreement is subject to
the fulfillment to Lender’s satisfaction, before or at the Closing (unless
otherwise specified below), of the following conditions:
(a)    Representations and Warranties Correct. The representations and
warranties made herein, in the other Loan Documents, or in any other document
executed in connection with the transactions contemplated hereby shall be true
and correct in all material respects.
(b)    Performance. Borrower shall have performed and complied in all material
respects with all agreements and conditions contained in the Loan Documents
required to be performed or complied with before or at the Closing.
(c)    Authorization. Borrower shall have been duly authorized to execute and
deliver each of the Loan Documents to which it is a party by all necessary
action and a certified copy of such authorizations and all organizational
documents shall have been delivered to Lender.
(d)    No Default. No Event of Default and no Default, shall have occurred and
be continuing hereunder.
(e)    Loan Documents. All Loan Documents shall have duly executed and delivered
by Borrower, and all other parties thereto, and shall be in form and substance
satisfactory to Lender.
(f)    Opinion of Borrower Counsel. Lender shall have received from Borrower’s
counsel, an enforceability opinion, dated the Closing Date, in form and
substance satisfactory to Lender and Lender’s counsel.
(g)    Financial Statements and Condition. Lender shall have received the most
recent available financial statements of Borrower, and there shall have been no
material adverse change in the financial condition of Borrower.
(h)    Conditions to Advances. Borrower shall have satisfied all conditions to
Advances contained in the Loan Documents, including Section 3.2.
In any event, Lender’s execution of this Agreement shall be deemed to be
evidence of the satisfaction or waiver by Lender of the conditions set forth in
this Section 5.1.


15



--------------------------------------------------------------------------------

        


ARTICLE VI.    
Financial Statements
6.1    Information. Borrower will deliver or cause to be delivered to Lender, at
Borrower’s expense:
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification, commentary or exception arising out of the scope of the
audit, or without any qualification or exception as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    on and after the Financial Covenant Start Date, concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Borrower (the “Compliance Certificate”) in the form
of Exhibit B attached hereto;
(d)    with reasonable promptness, such other information and data with respect
to Borrower as from time to time may be reasonably requested by the holder of
the Note; and
(e)    notice of the occurrence of any Default or Event of Default.
6.2    Inspection. Lender shall have the right to visit and inspect Borrower’s
and its Subsidiaries’ properties, books of account and records (and to make
copies thereof and to take extracts therefrom), to discuss its affairs, finances
and accounts with any manager, developer, or operator, and perform such other
acts as described herein every month (which shall be during normal business
hours). Any such inspection, or the procuring of documents and financial and
other information, by Lender or on Lender’s behalf, shall be for Lender’s
protection only, and shall not constitute any assumption of responsibility by
Lender to Borrower or anyone else with regard to the condition, construction,
maintenance or operation of any such properties.


16



--------------------------------------------------------------------------------

        


ARTICLE VII.    
Additional Covenants
7.1    Affirmative Covenants. Borrower shall:
(a)    Promptly make all payments due and payable under the Note when due, and
comply in all respects with the provisions of the Loan Documents.
(b)    Comply with all applicable federal, state and local laws, ordinances,
regulations and restrictive covenants relating to the Borrower’s business and
its operations.
(c)    Conduct its business in the usual and ordinary course and enter into no
contract otherwise than in the ordinary course of business.
(d)    Maintain its existence and the right to carry on its business and duly
procure all necessary renewals and extensions thereof and use its best efforts
to maintain, preserve and renew all rights, powers, privileges, and franchises.
(e)    Pay and discharge promptly but in any event prior to delinquency all
taxes, assessments, and governmental charges or levies imposed upon Borrower its
income or any of its properties as well as claims of any kind (including claims
for materials, labor and supplies) that, if unpaid, might become a lien or
charge upon its property or any part thereof, and Borrower shall promptly
deliver to Lender official receipts evidencing the payment thereof not later
than 15 days prior to the delinquency thereof.
(f)    Pay all debts of and other sums payable by Borrower when and as the same
shall become due and payable.
(g)    Keep and maintain, and will cause each of its Subsidiaries to, for so
long as each of such Subsidiaries owns such property, keep and maintain (i) all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (ii) with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
(h)    Notify Lender in writing promptly upon the occurrence of any default or
event of default under any other debt of any type or description.
(i)    Apply the proceeds of the Loan solely for the purpose of financing
acquisitions of real estate assets on a bridge basis, and for working capital
and other general corporate purposes.
(j)    Characterize the Loan as debt of Borrower for any and all purposes,
including but not limited to accounting and tax purposes, and maintain
consistent reporting positions as to such obligations on its financial
statements and tax returns.


17



--------------------------------------------------------------------------------

        


(k)    Promptly notify Lender of any change in the nature or extent of any
Hazardous Materials on, in or under any property or any portion thereof or used
in connection therewith to the extent Borrower has knowledge thereof and to the
extent such change might result in a violation of any Environmental Law, and
transmit to Lender copies of any citations, orders, notices or other material
governmental or other communication received by Borrower or its Subsidiaries
with respect to any other Hazardous Materials affecting the Project.
(l)    Maintain, and shall cause each Subsidiary thereof to, maintain: (ii)
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary; and (ii) such books of record and account in material
conformity with all applicable requirements of any governmental authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
(m)    Comply with all of the terms of its organizational documents.
(n)    After request by Lender, Borrower shall within 10 days furnish Lender
with a statement, duly acknowledged and certified by Borrower, (i) setting forth
the amount of the original principal amount of the Note, the unpaid principal
amount of the Note, the terms of the Note, the date installments of interest or
principal, or both, were last paid, and any offsets or defenses to the payment
of Borrower’s indebtedness to Lender, if any, (ii) stating that the Note and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, and (iii)
reaffirming all representations and warranties of Borrower set forth herein and
in the other Loan Documents as of the date requested by Lender or, to the extent
of any changes to any such representations and warranties, so stating such
changes.
(o)    Take all action necessary to maintain its status as a real estate
investment trust under Section 856(c)(1) of the Code and the status of each of
its Subsidiaries that is a corporation as a “qualified REIT subsidiary” under
Section 856 of the Code.
7.2    Negative Covenants. Borrower shall not:
(a)    Merge or consolidate with or convert into any other entity, or sell,
transfer, distribute, liquidate or otherwise wind-up its affairs or dispose of
all or any substantial part of its properties or assets.
(b)    Amend its organizational documents in any material respect that would
adversely affect Borrower’s obligations hereunder.
(c)    Take any action in violation of its organizational documents.
For purposes of this Section 7.2, Lender’s consent and/or approval to any matter
for which Lender’s consent or approval is required under this Section 7.2 shall
be deemed given if Borrower requests such consent or approval and same is not
given or refused within 5 Business Days of such request.


18



--------------------------------------------------------------------------------

        


7.3    Financial Tests. On and after the Financial Covenant Start Date, the
Borrower shall at all times have and maintain, on a consolidated basis in
accordance with GAAP, where applicable:
(a)    a maximum ratio of Indebtedness to Total Asset Value of eighty percent
(80%); provided that said ratio will reduce to seventy percent (70%) on the
first anniversary of the effective date of the OP Credit Agreement;
(b)    a maximum ratio of Secured Debt to Total Asset Value of seventy percent
(70%); provided that said ratio will reduce to sixty-five percent (65%) on the
first anniversary of the effective date of the OP Credit Agreement.
ARTICLE VIII.    
Events of Default; Remedies
8.1    Events of Default. If any one or more of the following events shall occur
for any reason whatsoever, it shall be deemed an Event of Default hereunder:
(a)    in the event Borrower fails to make any payment of principal, interest,
and/or any other amounts under the Loan Documents within 5 days after the date
the same shall become due and payable, whether at maturity or at a date fixed
for prepayment or by acceleration or otherwise;
(b)    in the event Borrower defaults in the performance or observance of any
other covenant, agreement or provision of this Agreement or any other Loan
Document that is not cured within a period of 20 days (or, if incurable within
such 20-day period, such longer time as may reasonably be necessary so long as
cure is diligently pursued but in no event longer than 90 days after written
notice of such default is given to such party);
(c)    if any representation or warranty, or any other statement of fact made by
Borrower (or on behalf of Borrower) herein or in any other Loan Document or in
any writing, certificate, report or statement (including financial statement) at
any time furnished to Lender pursuant to or in connection with any Loan
Document, or otherwise, shall be false or misleading in any material respect
when made or become false or misleading at any time thereafter and same is not
cured within a period of 30 days (or, if incurable within such 30-day period,
such longer time as may reasonably be necessary so long as cure is diligently
pursued but in no event longer than 90 days after written notice of such default
is given to such party);
(d)    the occurrence of an “Event of Default,” as such term is defined in the
OP Credit Agreement;
(e)    Borrower making a general assignment for the benefit of creditors, or
consenting to the appointment of a trustee or a receiver, or admitting in
writing its inability to pay its debts as they mature;
(f)    the appointment of a trustee or receiver for Borrower or for a
substantial part of its properties without the consent of Borrower as applicable
and such trustee or receiver not being discharged within 60 days;


19



--------------------------------------------------------------------------------

        


(g)    the institution of Bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings by or against Borrower and, if instituted against it,
the same being consented to by Borrower or remaining undismissed for a period of
60 days;
(h)    the rendering of any final, non-appealable judgment against Borrower for
the payment of money in an amount in excess of $25,000,000 that is not
adequately insured against and the same remaining undischarged or unstayed for a
period of 30 days;
(i)    the dissolution, liquidation, conversion, merger, consolidation, Change
of Control or any other reorganization of the Global REIT or the Borrower that
results in a Change of Control;
(j)     The Global REIT ceases to be treated as a real estate investment trust
under Section 856(c)(1) of the Code or any Subsidiary that is a corporation
ceases to be treated as a “qualified REIT subsidiary” under Section 856 of the
Code in any taxable year.
8.2    Remedies.
(a)    Upon the occurrence of an Event of Default, Lender may, at its option,
declare the Loan to be due and payable, whereupon the unpaid principal balance
under the Note, all interest accrued thereon, and all other sums due under the
Loan Documents, shall become due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Note to the contrary notwithstanding, and
Lender may exercise and shall have any and all rights and remedies available
under applicable law in equity or under the Loan Documents.
(b)    Upon the occurrence and during the continuation of an Event of Default,
Borrower shall not make any distributions to its shareholders under its
organizational documents or otherwise, except to the extent necessary to cause
Borrower to maintain its status as a real estate investment trust under Section
856 of the Code, meet the real estate investment trust distribution requirements
set forth in Section 857(a) of the Code, and avoid the incurrence of entity
level taxes under Sections 857(b)(1) and 4981 of the Code.
8.3    Non-exclusive. No right or remedy herein conferred upon Lender is
intended to be exclusive of any other right or remedy contained herein or in any
instrument or document delivered in connection with or pursuant to this
Agreement, and every such right or remedy contained herein and therein or now or
hereafter existing at law or in equity or by statute, or otherwise may be
exercised separately or in any combination.
8.4    Non-exercise. No course of dealing between Borrower and Lender or any
failure or delay on Lender’s part in exercising any rights or remedies hereunder
shall operate as a waiver of any rights or remedies of such parties and no
single or partial exercise of any rights or remedies hereunder shall operate as
a waiver or preclude the exercise of any other rights or remedies hereunder.
ARTICLE IX.    
Miscellaneous


20



--------------------------------------------------------------------------------

        


9.1    Indemnification. Borrower will protect, indemnify and save Lender, its
successors and assigns as holders of the Note, and their members, officers,
employees, directors and agents (“Indemnitee Parties”) harmless from and against
all liabilities, obligations, claims, damages, penalties, fines, liens, suits,
causes of action, costs (including clean-up costs), expenses and judgments
(including, without limitation, reasonable attorneys’ fees and expenses) of
every kind and nature imposed upon or incurred by or asserted against any
Indemnitee Party (i) as a direct or indirect result of any warranty or
representation made in this Agreement or in any other Loan Document being false
or untrue in any material respect, (ii) in connection with any property owned by
Borrower or its Subsidiaries or any of the Loan Documents or Lender’s exercise
of its remedies thereunder, and (iii) as a direct or indirect result of any
requirement under any Environmental Law that requires the elimination or removal
of any Hazardous Materials by Lender, Borrower, or any transferee of Borrower,
or Lender; provided that Borrower shall not be obligated to indemnify an
Indemnitee Party for such Indemnitee Party’s own grossly negligent acts or
omissions or willful misconduct. Borrower’s obligations under this paragraph
shall continue, survive and remain in full force and effect (notwithstanding
payment in full and satisfaction of the Note).
9.2    Expenses. Borrower will pay (i) all the costs and expenses of the
duplication or reproduction of this Agreement and of all agreements referenced
herein; (ii) all costs and expenses of furnishing all opinions of counsel
referenced herein and all certificates on behalf of Borrower, and of Borrower’s
performance of and compliance with all agreements and conditions contained
herein on its part to be performed or complied with; (iii) any reasonable travel
expenses of Lender or Lender’s agents in connection with the Loan, any
properties owned by Borrower or its Subsidiaries or any action taken under any
of the Loan Documents; and (iv) the reasonable fees, expenses and disbursements
of counsel to Lender.
9.3    Survival of Representations and Warranties, etc. All agreements,
representations and warranties contained herein or made in writing by Borrower
or on behalf of Borrower in connection with the transactions contemplated hereby
shall survive the execution and delivery of this Agreement and any investigation
at any time made by Lender or on Lender’s behalf. All material statements
contained in any certificate or other document or instrument executed and
delivered pursuant to this Agreement or in connection with the transactions
contemplated hereby shall be deemed representations by Borrower hereunder.
9.4    Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered personally, sent by electronic mail or telecopy
(provided an identical notice is also sent simultaneously by any other method
provided in this Section 9.4), sent by registered or certified U.S. mail,
postage prepaid, return receipt requested, or delivered by a nationally
recognized overnight service (for example, Federal Express or UPS overnight).
All such notices, demands, instructions and communications shall be deemed given
upon receipt or refusal thereof and, unless otherwise specified in a notice sent
or delivered in accordance with the foregoing provisions of this Section 9.4,
shall be given to or made upon the following persons at the addresses indicated
below:
(i)
if to Lender, at:





21



--------------------------------------------------------------------------------

        


Hines Interests Limited Partnership
2800 Post Oak Boulevard
Suite 5000
Houston, Texas 77056
Attention: Keith Montgomery
email: keith.montgomery@hines.com
(ii)
if to Borrower, at:

Hines Global REIT PROPERTIES II LP
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard
Suite 5000
Houston, Texas 77056
Attention: Janice Walker
email:     janice.walker@hines.com     
Telecopy: (713) 966-2075

Rejection or refusal to accept or inability to deliver because of changed
addresses shall be deemed a receipt of such notice. The effectiveness of such
notice will not be affected by the giving or lack thereof of courtesy copies of
such notice. If any day on which any notice, demand, instruction or other
communication is given or sent by any party hereto is not a Business Day, such
notice, demand, instruction or other communication shall be deemed to have been
given or sent on the Business Day next succeeding such non-Business Day.
9.5    Beneficiaries. The only beneficiaries of this Agreement are Lender and
Borrower. Under no circumstances shall any other party (each, a “Third Party”),
be a beneficiary of this Agreement. No Third Party shall be subrogated to
Borrower’s rights or interest hereunder, or have the right to bring any action,
suit or claim against Lender in connection with this Agreement, the Loan and
Lender’s exercise of any rights or remedies granted hereunder.
9.6    Assignment by Lender. Lender shall not have the right to assign or
transfer all or a portion of its interest in this Agreement, the Loan and the
Loan Documents except to an Affiliate of Lender, and if and to the extent such
are assigned, they shall inure to the benefit of Lender’s successors and
assigns.
9.7    Amendments and Waivers. Except as otherwise provided herein, neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated
orally or in writing, except that any term of this Agreement may be amended and
the observance of any such term may be waived (either generally or in a
particular instance and either retroactively or prospectively) with (but only
with) the written consent of Borrower and Lender.
9.8    Attorneys’ Fees. In the event Borrower shall default in any of its
obligations under this Agreement or the other Loan Documents, or both, and in
Lender’s reasonable opinion it becomes necessary or proper to employ an attorney
to assist in the enforcement or collection of the indebtedness evidenced by the
Loan or to enforce compliance by Borrower with any of the provisions


22



--------------------------------------------------------------------------------

        


of the Loan Documents, or in the event Lender shall become a party to any suit
or legal proceeding (including a proceeding conducted under any Bankruptcy law)
to enforce collection of the indebtedness evidenced by the Loan or to enforce
compliance by Borrower with any of the provisions of the Loan Documents, then
Borrower agrees to pay reasonable attorneys’ fees and all of the costs that
Lender may reasonably incur. Borrower shall be liable for such reasonable
attorneys’ fees and costs whether or not any suit or proceeding is commenced.
9.9    Severability. If any term, covenant or condition of this Agreement, or
the application thereof to any Person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other Persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.
9.10    Binding Nature. All the terms of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto, whether so expressed or not, and, in
particular, shall inure to the benefit of and be enforceable by any holder or
holders at the time of the Note.
9.11    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
9.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
9.13    Governing Law. THIS AGREEMENT, THE VALIDITY, INTERPRETATION AND
ENFORCEMENT OF THIS AGREEMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE,
SHALL BE GOVERNED BY THE INTERNAL LAWS AND DECISIONS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.
9.14    Submission to Jurisdiction. BORROWER IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS, THE COURTS OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF THE STATE OF TEXAS, AND APPELLATE
COURTS FROM ANY OF SUCH COURTS, AS LENDER IN ITS SOLE DISCRETION MAY ELECT, OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT HAS ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE AND
BINDING UPON BORROWER. EACH PARTY TO THIS AGREEMENT IRREVOCABLY


23



--------------------------------------------------------------------------------

        


CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
9.4. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
9.15    Limitation of Liability. LENDER SHALL NOT HAVE ANY LIABILITY TO BORROWER
(WHETHER SOUNDING IN TORT, CONTRACT, OR OTHERWISE) FOR LOSSES SUFFERED BY
BORROWER, AND BORROWER HEREBY WAIVES AND RELEASES ANY CLAIMS IN CONNECTION WITH,
ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR RELATIONSHIPS
CONTEMPLATED BY THIS AGREEMENT OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION HEREWITH, UNLESS (AND THEN ONLY TO THE EXTENT) IT IS DETERMINED BY A
FINAL AND NONAPPEALABLE JUDGMENT OR COURT ORDER BINDING ON LENDER THAT THE
LOSSES WERE THE RESULT OF ACTS OR OMISSIONS CONSTITUTING GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, BREACH OF CONTRACT OR KNOWING OR GROSSLY NEGLIGENT
VIOLATIONS OF APPLICABLE REQUIREMENTS OF LAW.
9.16    Waiver of Jury Trial. BORROWER AND LENDER WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED
TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED THERETO.
9.17    Limited Recourse. Notwithstanding anything to the contrary contained in
this Agreement or in any of the other Loan Documents, none of the obligations of
Borrower hereunder or under any of the other Loan Documents, including, without
limitation, any principal, interest, default interest, late charges or any costs
or charges, shall be enforceable against any holder of any direct or indirect
ownership interest in Borrower or any of its respective officers, directors,
employees or agents (nor shall they have any personal liability to Lender under
any of the Loan Documents). Nothing contained in this Section 9.17 shall affect
or limit the ability of Lender to enforce any of its rights or remedies against
the Borrower or any of its assets, provided the Lender agrees to look solely to
the Borrower and its assets for satisfaction of the Obligations and in the event
of a default shall not seek a deficiency judgment or personal judgment against
any holder of any direct or indirect ownership interest in Borrower or any of
its respective officers, directors, employees or agents.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


24



--------------------------------------------------------------------------------

        


[Signatures Appear On Next Page]


25



--------------------------------------------------------------------------------


        


SIGNATURE PAGE TO LOAN AGREEMENT
IN WITNESS WHEREOF, Borrower and Lender have executed this instrument as of the
day and year above written.
 
BORROWER:
 
 
 
 
 
HINES GLOBAL REIT II PROPERTIES LP,
 
a Delaware limited partnership
 
 
 
 
 
By:
Hines Global REIT II, Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
 
 
 
By:
/s/ J. Shea Morgenroth
 
 
Name:
J. Shea Morgenroth
 
 
Title:
Chief Accounting Officer

        
 
LENDER:
 
 
 
 
 
HINES INTERESTS LIMITED PARTNERSHIP,
 
a Delaware limited partnership
 
By:
Hines Holdings, Inc.,
 
 
a Texas corporation,
 
 
its general partner
 
 
 
 
 
 
By:
/s/ Keith Montgomery
 
 
 
Keith Montgomery
 
 
 
Senior Vice President



26



--------------------------------------------------------------------------------


        


EXHIBIT A
PROMISSORY NOTE


$240,000,000     Houston, Texas     October 2, 2017


FOR VALUE RECEIVED, HINES GLOBAL REIT II PROPERTIES LP, a Delaware limited
partnership (herein called “Maker”), hereby promises to pay to the order of
HINES INTERESTS LIMITED PARTNERSHIP, a Delaware limited partnership (“Lender”),
in immediately available funds in lawful money of the United States of America,
at 2800 Post Oak Boulevard, Suite 5000, Houston, Texas 77056, the principal sum
of Two Hundred Forty Million and No/100 Dollars ($240,000,000), or so much
thereof as may have been advanced to Maker under the Loan Agreement (defined
below), together with interest on the unpaid principal balance of this Note from
day to day outstanding, as hereinafter provided.
1.    Loan Agreement. This Note has been issued pursuant to the terms of that
certain Uncommitted Loan Agreement dated of even date herewith between Maker and
Lender (the “Loan Agreement”). All capitalized terms appearing and not defined
herein shall have the same meanings ascribed to them in the Loan Agreement.
2.    Interest. Interest on this Note shall accrue on the outstanding balance of
the principal amount outstanding hereunder from time to time from and after the
date hereof at the rates set forth in the Loan Agreement.
3.    Payments of Principal and Interest. Payments of principal and interest on
this Note shall be due and payable as provided in the Loan Agreement. All
payments made on this Note shall be applied, to the extent thereof, first to
accrued but unpaid interest and the balance to unpaid principal.
4.    Maturity. The entire unpaid balance of the principal amount of each
Advance made hereunder and all interest accrued thereon shall, unless sooner
paid, be and become due and payable on the Applicable Maturity Date, as defined
in the Loan Agreement, for each Advance.
5.    Default. It shall be a default (“default”) under this Note if (a) any
principal, interest or other amount of money due under this Note is not paid in
full when due beyond any applicable cure period, or (b) any other Event of
Default, as defined in the Loan Agreement, exists or occurs. Upon the occurrence
of a default, the holder hereof shall have the rights to declare the unpaid
principal balance and accrued but unpaid interest on this Note at once due and
payable (and upon such declaration, the same shall be at once due and payable),
and to exercise any of its other rights, powers and remedies under this Note,
the Loan Agreement, or any other Loan Document, or at law or in equity.


27



--------------------------------------------------------------------------------

        


6.    Cumulative Remedies. All rights and remedies provided for in this Note are
cumulative of each other and of any and all other rights and remedies existing
at law or in equity. The resort to any right or remedy provided for hereunder or
provided for by law or in equity shall not prevent the concurrent or subsequent
employment of any other appropriate rights or remedies. No single or partial
exercise by the holder hereof of any right, power or remedy shall exhaust the
same or shall preclude any other or further exercise thereof, and every such
right, power or remedy may be exercised at any time and from time to time.
Neither the failure by the holder hereof to exercise, nor delay by the holder
hereof in exercising, the right to accelerate the maturity of this Note or any
other right, power or remedy upon any default shall be construed as a waiver of
such default or as a waiver of the right to exercise any such right, power or
remedy at any time. Without limiting the generality of the foregoing provisions,
the acceptance by the holder hereof from time to time of any payment under this
Note which is past due or which is less than the payment in full of all amounts
due and payable at the time of such payment, shall not (i) constitute a waiver
of or impair or extinguish the rights of the holder hereof to accelerate the
maturity of this Note or to exercise any other right, power or remedy at the
time or at any subsequent time, or nullify any prior exercise of any such right,
power or remedy, or (ii) constitute a waiver of the requirement of punctual
payment and performance, or a novation in any respect.
7.    Collection Costs and Attorney’s Fees. If any holder of this Note retains
an attorney in connection with any default or at maturity or to collect, enforce
or defend this Note in any lawsuit or in any probate, reorganization, bankruptcy
or other proceeding, or if Maker sues any holder in connection with this Note
and does not prevail, then Maker agrees to pay to each such holder, in addition
to principal and interest, all reasonable costs and expenses incurred by such
holder in trying to collect this Note or in any such suit or proceeding,
including reasonable attorney’s fees.
8.    Usury. It is the intent of Lender and Maker to conform to and contract in
strict compliance with applicable usury law from time to time in effect. All
agreements between Lender or any other holder hereof and Maker (or any other
party liable with respect to any indebtedness hereunder) are hereby limited by
the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising. In no way, nor in any
event or contingency (including but not limited to prepayment, default, demand
for payment, or acceleration of maturity), shall the interest taken, reserved,
contracted for, charged or received under this Note or otherwise, exceed the
maximum nonusurious amount permitted by applicable law (the “Maximum Amount”).
If, from any possible construction of any document, interest would otherwise be
payable in excess of the Maximum Amount, any such construction shall be subject
to the provisions of this paragraph and such document shall be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document. If
the holder hereof shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the indebtedness evidenced hereby in the inverse
order of its maturity and not to the payment of interest, or refunded to Maker
or the other payor thereof if and to the extent such amount which would have
been excessive exceeds such unpaid principal. The right to accelerate maturity
of this Note or any


28



--------------------------------------------------------------------------------

        


other indebtedness does not include the right to accelerate any interest which
has not otherwise accrued on the date of such acceleration, and the holder
hereof does not intend to charge or receive any unearned interest in the event
of acceleration. All interest paid or agreed to be paid to the holder hereof
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of such indebtedness so that the amount of interest on account of
such indebtedness does not exceed the Maximum Amount. As used in this paragraph,
the term “applicable law” shall mean the laws of the State of Texas or the
federal laws of the United States, whichever laws allow the greater interest, as
such laws now exist or may be changed or amended or come into effect in the
future.
9.    Waivers. Maker and all sureties, endorsers, guarantors and any other party
now or hereafter liable for the payment of this Note in whole or in part, hereby
severally (i) waive demand, presentment for payment, notice of dishonor and of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notice, filing of suit and diligence in collecting
this Note or enforcing any of the security herefor; (ii) agree to any
substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (iii) agree that
the holder hereof shall not be required first to institute suit or exhaust its
remedies hereon against Maker or others liable or to become liable hereon or to
enforce its rights against them or any security herefor; (iv) consent to any
extension or postponement of time of payment of this Note for any period or
periods of time and to any partial payments, before or after maturity, and to
any other indulgences with respect hereto, without notice thereof to any of
them; and (v) submit (and waive all rights to object) to personal jurisdiction
in the State of Texas, and venue in Harris County, Texas, for the enforcement of
any and all obligations hereunder.
10.    Amendment. This Note may not be amended except in a writing, specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought. The loan evidenced by this Note is solely for business,
commercial, investment or other similar purpose and is not for personal, family,
household or agricultural purposes.
11.    Severability. If any term, covenant or condition of this Note, or the
application thereof to any Person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Note, or the application of such
term, covenant or condition to other Persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Note shall be
valid and enforceable to the fullest extent permitted by law.
12.    Headings. Section headings in this Note are included herein for
convenience of reference only and shall not constitute a part of this Note for
any other purpose or be given any substantive effect.
13.    Limited Recourse. The provisions of Section 9.17 of the Loan Agreement
are incorporated herein by reference as if fully set forth herein.
14.    Governing Law.    THIS NOTE, THE VALIDITY, INTERPRETATION AND ENFORCEMENT
OF THIS NOTE AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS NOTE,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE


29



--------------------------------------------------------------------------------

        


INTERNAL LAWS AND DECISIONS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.
15.    Submission to Jurisdiction. MAKER IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS, THE COURTS OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF THE STATE OF TEXAS, AND APPELLATE
COURTS FROM ANY OF SUCH COURTS, AS LENDER IN ITS SOLE DISCRETION MAY ELECT, OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, WHETHER
SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE. MAKER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT MAKER MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT HAS ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE AND BINDING
UPON MAKER.
16.    Waiver of Trial by Jury. MAKER AND LENDER WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LENDER AND MAKER ARISING OUT OF, CONNECTED WITH, RELATED TO
OR INCIDENTAL TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED THERETO.
THIS NOTE, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


30



--------------------------------------------------------------------------------

        




IN WITNESS WHEREOF, Maker has duly executed this Note as of the date first above
written
 
MAKER:
 
 
 
 
 
HINES GLOBAL REIT II PROPERTIES LP
 
 
 
 
 
By:
Hines Global REIT II, Inc.,
 
 
its general partner
 
 
 
 
 
 
By:
/s/ J. Shea Morgenroth
 
 
Name:
J. Shea Morgenroth
 
 
Title:
Chief Accounting Officer







        


    




31

